Name: 1999/698/EC: Commission Decision of 13 October 1999 establishing the ecological criteria for the award of the Community eco-label to portable computers (notified under document number C(1999) 3278) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  research and intellectual property;  information technology and data processing;  environmental policy
 Date Published: 1999-10-27

 Avis juridique important|31999D06981999/698/EC: Commission Decision of 13 October 1999 establishing the ecological criteria for the award of the Community eco-label to portable computers (notified under document number C(1999) 3278) (Text with EEA relevance) Official Journal L 276 , 26/10/1999 P. 0007 - 0011COMMISSION DECISIONof 13 October 1999establishing the ecological criteria for the award of the Community eco-label to portable computers(notified under document number C(1999) 3278)(Text with EEA relevance)(1999/698/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme(1), and in particular the second subparagraph of Article 5(1) thereof,(1) Whereas the first subparagraph of Article 5(1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product groups;(2) Whereas Article 10(2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;(3) Whereas it is appropriate to revise the criteria within a period of two years in order to adapt the energy requirements to technological innovation and market developments;(4) Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1The product group "portable computers" (hereinafter referred to as "the product group") shall mean:- commercially available portable computers that are autonomous in the sense that they are not dependent on a continous connection to outside supply of software, computing capacity, or mains voltage for proper functioning primarily intended for data-processing purposes and fitted with both input and output devices.Article 2The environmental performance and the fitness for use of the product group shall be assessed by reference to the specific ecological criteria set out in the Annex to this Decision.Article 3The definition of the product group and the specific ecological criteria for the product group shall be valid for a period of two years from the first day of the month following the adoption of the criteria. If revised ecological criteria have not been adopted before the end of this period, their validity shall be extended for a further year or until the date of adoption of the new criteria, whichever is sooner.Article 4For administrative purposes the code number assigned to this product group shall be "018".Article 5This Decision is addressed to the Member States.Done at Brussels, 13 October 1999.For the CommissionMargot WALLSTRÃ MMember of the Commission(1) OJ L 99, 11.4.1992, p. 1.ANNEXFRAMEWORKIn order to be awarded an eco-label, the portable computer shall comply with the criteria of this Annex, which are aimed at promoting:- the reduction of environmental damage or risks related to the use of energy (global warming, acidification, depletion of non-renewable resources) by reducing energy consumption,- the reduction of environmental damage related to the use of natural resources by encouraging the exchangeability of components, and the recyclability and maintainability of the computer,- the reduction of environmental damage or risks related to the use of hazardous substances by reducing the use of such substances.Additionally, the criteria encourage the implementation of best practice and enhance the environmental awareness of consumers.Furthermore, the marking of plastic components encourages their recycling.The Competent Bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria in this Annex. (Note:it is not required to implement such management schemes).KEY CRITERIA1. Energy savingsThe portable computer shall have a maximum sleep-mode power consumption of 5 W.The portable computer shall have a maximum off-mode power consumption of 3 W.The default mode-change time from operation to sleep shall be &lt;= 15 minutes of inactivity. The manufacturer must enable this feature, but the user may disable it.2. Lifetime extensionThe manufacturer shall offer a commercial guarantee to ensure that the portable computer will function for at least three years. This guarantee shall be valid from the date of delivery to the customer.The availability of compatible replacement parts and service shall be guaranteed for five years from the time of shipment.In addition, the portable computer shall meet the following criteria.1. It shall have a modular design, allowing components to be easily accessible.2. Upgradability shall be ensured for the random access memory. Exchangeability shall be ensured for at least the processor, the hard disk and, if available, the CD-ROM drive. The processor may be exchanged by replacing the whole motherboard.3. One or more empty slots shall be available.BEST PRACTICE CRITERIA3. Take-back and recyclingThe manufacturer shall offer, free of charge, the take-back for recycling of the portable computer and the components being replaced, except for items contaminated by users (e.g. in medical or nuclear applications).In addition, the portable computer shall meet the following criteria.1. One qualified person, alone, shall be able to dismantle it.2. The manufacturer shall check the disassembly of the system unit and provide a disassembly report. Among others, the report shall confirm that joints are:- easy to find and accessible- as standardised as possible- accessible with commonly available tools.3. Incompatible and hazardous materials shall be separable.4. 90 % (by volume) of plastic and metal materials in the housing and chassis shall be technically recyclable. Recycling in this context refers to reuse, material recycling, or chemical recycling (e.g. pyrolysis, gasification). Metallisation of plastic parts is allowed.5. If labels are required, they shall be easily separable or inherent.6. Plastic parts shall:- have not lead or cadmium intentionally added,- be of one polymer or compatible polymers, except for the cover, which shall consist of no more than two types of polymers which are separable,- contain no metal inlays that cannot be separated.7. Plastic parts heavier than 25 g, cables, and plastics for moulding of power supplies, batteries or other peripheral equipment, shall:(a) not contain the following flame retardants:>TABLE>(b) not contain flame redardant substances or preparations containing substances, that are assigned or may be assigned any of the risk phrases R45 (may cause cancer), R46 (may cause heritable genetic damage), R50 (very toxic to aquatic organisms), R51 (toxic to aquatic organisms), R52 (harmful to aquatic organisms), R53 (may cause long-term adverse effects in the aquatic environment), R60 (may impair fertility) or R61 (may cause harm to the unborn child), as defined in Council Directive 67/548/EEC(1), as last amended by Commission Directive 98/98/EC(2);(c) have a permanent marking identifying the material, in conformity with ISO 11469. Excluded from this criterion are extruded plastic materials and the light-guide of flat panel displays.8. Batteries shall not contain more than 0,0001 % of mercury, 0,001 % of cadmium or 0,01 % of lead by weight of the battery.9. The background lighting of a flat panel display shall:(a) not contain more than 5 mg of mercury for displays smaller than 12 inches (30,48 cm, measured diagonally over the active display surface)(b) not contain more than 10 mg of mercury for larger displays.4. User instructionsThe portable computer shall be sold with relevant user information, which provides advice on the proper environmental use and, in particular.1. Recommendations for the use of the power management features, including information that disabling these features can lead to higher consumption of energy and thus can increase the running costs.2. Information on the maximum and minimum energy use of the portable computer during operation, sleep, and off modes, as well as an indication that the energy drawn from the mains can be reduced to zero if the computer is unplugged or if the wall socket is switched off.3. Information on the guarantee and the availability of spare parts. When it is appropriate for the consumer to upgrade or exchange components, information on the proper procedures shall be given.4. Information about the fact that the product has been designed to enable proper reuse of parts and recycling and should not be thrown away.5. Advice on how the consumer can make use of the manufacturers take-back offer.5. Environmental declarationTo the user:An environmental declaration shall accompany the product and shall be available to the user. This document shall be in conformity with the recommendations of ECMA's technical report 70 "Product-related environmental attributes".To the competent body:A declaration shall be provided to the competent body of all liquid or gaseous substances amounting to more than 0,1 mg in the battery and the liquid crystal display, that are assigned or may be assigned any of the risk phrases R45 (may cause cancer), R46 (may cause heritable genetic damage), R50 (very toxic to aquatic organisms), R51 (toxic to aquatic organisms), R52 (harmful to aquatic organisms), R53 (may cause long-term adverse effects in the aquatic environment), R60 (may impair fertility) or R61 (may cause harm to the unborn child), as defined in Directive 67/548/EEC, as last amended by Commission Directive 98/98/EC.TESTING6. Testing laboratoriesIf testing is required, it shall be performed at the expense of the applicant by laboratories that meet the general requirements expressed in the standards EN 45001.CONSUMER INFORMATIONThe following text shall be provided in such a way as to be clearly visible for consumers (next to the label, whenever possible).This product qualifies for the European Union eco-label, because it is energy-efficient and is designed to facilitate exchangeability of components, repairability, recycling and environmentally sound disposal.Additional information on how to minimise environmental impacts is given in the user information.(1) OJ 196, 16.8.1967, p. 1.(2) OJ L 355, 30.12.1998, p. 1.